       Case 2:19-cr-00215-TOR           ECF No. 440         filed 02/18/21      PageID.1920 Page 1 of 2
 PROB 12C                                                                            Report Date: February 18, 2021
(6/16)

                                       United States District Court                              FILED IN THE
                                                                                             U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                        Feb 18, 2021
                                        Eastern District of Washington                      SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Jordan L. Yates                           Case Number: 0980 2:19CR00215-TOR-9
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: March 26, 2020
 Original Offense:        Conspiracy to Commit Bank Fraud, 18 U.S.C. § 1349
 Original Sentence:       Prison - 99 days                   Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     Ann Wick                           Date Supervision Commenced: March 26, 2020
 Defense Attorney:        Federal Defender’s Office          Date Supervision Expires: March 25, 2025

                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 01/29/2021 and 02/02/2021.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            3           Special Condition # 9: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: It is alleged that Mr. Yates is in violation of special condition
                        number 9 by using heroin on February 8, 2021.

                        On April 8, 2020, Mr. Yates was given a copy of his judgment and his conditions of
                        supervision were explained to him. He signed the judgment and indicated he understood all
                        of his conditions.

                        On February 10, 2021, the undersigned officer called Mr. Yates to discuss his upcoming
                        inpatient bed date. Mr. Yates was asked if he had used heroin recently. Mr. Yates was very
                        honest and said he last used on or about February 8, 2021.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this petition
in future proceedings with the violation previously reported to the Court.
     Case 2:19-cr-00215-TOR        ECF No. 440       filed 02/18/21      PageID.1921 Page 2 of 2
Prob12C
Re: Yates, Jordan L
February 18, 2021
Page 2

                                     I declare under penalty of perjury that the foregoing is true and correct.
                                                       Executed on:     02/18/2021
                                                                        s/Joshua D. Schull
                                                                        Joshua D. Schull
                                                                        U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                        Thomas O. Rice
                                                                        United States District Judge
                                                                         February 18, 2021
                                                                        Date
